DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 4-19, in the reply filed on 11/2/22 is acknowledged.  The traversal is on the grounds that multiple groups can be searched and examined together without undue burden and considerable time and expense will be saved if all the claims can be considered at the same time.  This is not found persuasive because the Examiner has sufficiently shown a concurrent examination of the inventions would present a “serious burden”, as set forth in the restriction requirement mailed 8/2/2022. Specifically, after the Examiner provides all the inventions, I and II being independent or distinct for the reasons given on page 3 of the restriction requirement mailed 8/2/2022, the Examiner has provided reason(s) that there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Given Applicants have not traversed why none of the reasons given above and on page 3 of the restriction requirement mailed 8/2/2022 would not be proper, and given that Applicants have not traversed the Examiner's explanation of all the inventions I and II being independent or distinct for the reasons set forth on page 3 of the restriction requirement mailed 8/2/2022, the restriction requirement is proper.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 6-8 and 14-16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further, claims 4 and 12 claims “preparing a starting solution to a solvent”. It is unclear what “to a solvent” means. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al (3976560).
Erickson, col. 3, teaches an alumina-containing support can be a catalyst comprising platinum-on-alumina. In such cases, the platinum in general exists in the reduced form. It is, therefore, preferred that the platinum-on-alumina containing support be subjected to oxidizing conditions followed by the impregnation with the iridium compound utilizing the process of this invention. 
Thereafter, the carrier containing both metals can be dried and calcined. 
The final unreduced catalyst, prepared by a method set forth above, is generally dried at a temperature of from about 200°F. to about 600°F. for a period of from about 2 to 24 hours or more and finally calcined at a temperature of about 600°F. for a period of from about 1 hour to about 20 hours and preferably from about 1 hour to about 5 hours.
Erickson, col. 1, teaches impregnating an alumina-containing support with a liquid medium containing a decomposable solubilized iridium compound, maintaining the pH of the liquid medium during impregnation of the support in the range of from 3 to 6, preferably from about 3.5 to about 5, with a base. 
Erickson, col. 2, teaches the temperature of impregnation is from about ambient to about 212°F. 
Erickson, example 1, teaches a solution of deionized water containing 6.87 ml. of chloroplatinic acid (56.17 mg. platinum per ml.), 2.93 ml. of chloroiridic acid (37.43 mg. iridium per ml.) and 5 ml. of dilute hydrochloric acid was adjusted to a pH of 5.5 with ammonium hydroxide. The gamma-alumina (117 gm.) was vacuum impregnated at a temperature of about 190° F. with the iridium-containing aqueous solution. 
The iridium-alumina composite was vacuum dried until free flowing and further dried for a period of 24 hours at a temperature of 230°F. The platinum-iridium alumina was calcined for a period of 3 hours at a temperature of 900°F. in a stream of dry air.
Erickson, col. 9, teaches a significant increase in the stability of the iridium supported catalyst prepared in manner set forth herein.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adjust to the pH to 3 to 6 at any point in the method to obtain increased stability of the catalyst. 
Platinum-on-alumina containing support be subjected to oxidizing conditions followed by the impregnation with the iridium reads on a preparing a starting solution comprising a platinum supported support and an iridium precursor as claimed in claim 4. 
The temperature of impregnation is from about ambient to about 212°F reads on obtaining an intermediate product by heat treating as claimed in claim 4. 
Impregnation of the support in the range of from 3 to 6 reads on adjusting a pH of the intermediate product. 
Calcining in air reads on oxidizing iridium particles as claimed in claim 4. 

Regarding claim 7, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adjust to the pH to 3 to 6 at any point in the method to obtain increased stability of the catalyst. 

Regarding claim 8, Erickson teaches a method comprising calcing at a temperature of about 600°F to 1500oF. for a period of from about 1 hour to about 20 hours. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to lower the temperature and increase the time to obtain the final product. 

Regarding claim 9, Erikson teaches an iridium component plus the platinum and/or palladium component. 

Regarding claim 10, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adjust to the pH to 3 to 6 at any point in the method to obtain increased stability of the catalyst. 

Regarding claim 11, Erikson teaches an iridium component plus the platinum and/or palladium component.
Erikson teaches the catalyst is calcined in air. 
Erikson teaches the iridium-alumina composite was vacuum dried. 

Claims 12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al (3976560).
Erickson, col. 3, teaches an alumina-containing support can be a catalyst comprising platinum-on-alumina. In such cases, the platinum in general exists in the reduced form. It is, therefore, preferred that the platinum-on-alumina containing support be subjected to oxidizing conditions followed by the impregnation with the iridium compound utilizing the process of this invention. 
Erikson, cols 1-2, teaches the metal is present in the liquid medium, i.e., as in an aqueous solution, at a sufficient concentration to provide the desired quantity of iridium and platinum metal in the finished catalyst. In general, the temperature of impregnation is from about ambient to about 212°F., more preferably from about 140°F. to about 200°F. The temperature of the liquid medium is maintained at level sufficient to solubilize substantially all of the iridium compound, preferably all of the iridium compound.
Thereafter, the carrier containing both metals can be dried and calcined. 
The final unreduced catalyst, prepared by a method set forth above, is generally dried at a temperature of from about 200°F. to about 600°F. for a period of from about 2 to 24 hours or more and finally calcined at a temperature of about 600°F. for a period of from about 1 hour to about 20 hours and preferably from about 1 hour to about 5 hours.
Erickson, col. 1, teaches impregnating an alumina-containing support with a liquid medium containing a decomposable solubilized iridium compound, maintaining the pH of the liquid medium during impregnation of the support in the range of from 3 to 6, preferably from about 3.5 to about 5, with a base. 
Erickson, col. 2, teaches the temperature of impregnation is from about ambient to about 212°F. 
Erickson, example 1, teaches a solution of deionized water containing 6.87 ml. of chloroplatinic acid (56.17 mg. platinum per ml.), 2.93 ml. of chloroiridic acid (37.43 mg. iridium per ml.) and 5 ml. of dilute hydrochloric acid was adjusted to a pH of 5.5 with ammonium hydroxide. The gamma-alumina (117 gm.) was vacuum impregnated at a temperature of about 190° F. with the iridium-containing aqueous solution. 
The iridium-alumina composite was vacuum dried until free flowing and further dried for a period of 24 hours at a temperature of 230°F. The platinum-iridium alumina was calcined for a period of 3 hours at a temperature of 900°F. in a stream of dry air.
Erickson, col. 9, teaches a significant increase in the stability of the iridium supported catalyst prepared in manner set forth herein.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adjust to the pH to 3 to 6 at any point in the method to obtain increased stability of the catalyst. 
An iridium solution maintained at a temperature of 140°F. to about 200°F reads on preparing a starting solution and obtaining an intermediate product as claimed in claim 12. 
Impregnating with the iridium compound on a platinum-alumina support and adjusting the pH to 3-6 reads on the adding step as claimed in claim 12. 
Calcining in air reads on oxidizing iridium particles as claimed in claim 12. 

Regarding claim 15, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adjust to the pH to 3 to 6 at any point in the method to obtain increased stability of the catalyst. 

Regarding claim 16, Erickson teaches a method comprising calcing at a temperature of about 600°F to 1500oF. for a period of from about 1 hour to about 20 hours. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to lower the temperature and increase the time to obtain the final product. 

Regarding claim 17, Erikson teaches an iridium component plus the platinum and/or palladium component. 

Regarding claim 18, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adjust to the pH to 3 to 6 at any point in the method to obtain increased stability of the catalyst. 

Regarding claim 19, Erikson teaches an iridium component plus the platinum and/or palladium component.
Erikson teaches the catalyst is calcined in air. 
Erikson teaches the iridium-alumina composite was vacuum dried. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim teaches the Pt–IrO2/C catalyst was fabricated by mixing IrO2/C with Pt/C. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        12/7/22